Case: 13-11047      Document: 00512869145         Page: 1    Date Filed: 12/15/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-11047
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 15, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MIGUEL ANGEL RODRIGUEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-82-1


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Miguel Angel Rodriguez appeals the 87-month term of imprisonment
imposed following his guilty plea conviction of possession with intent to
distribute a controlled substance, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C).
Rodriguez argues that the district court committed clear error by relying, inter
alia, upon information provided by a confidential source (CS) in the
Presentence Report (PSR) to determine drug quantity. He contends that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11047     Document: 00512869145      Page: 2    Date Filed: 12/15/2014


                                  No. 13-11047

information was not sufficiently reliable and was not corroborated by
additional evidence.
      “[T]o preserve an issue for review on appeal, the defendant’s objection
must fully apprise the trial judge of the grounds for the objection so that
evidence can be taken and received on this issue.” United States v. Musa, 45
F.3d 922, 924 n.5 (5th Cir. 1991). The Government is correct that Rodriguez
did not raise his drug quantity challenge in the district court. Plain error
review therefore governs this issue. See United States v. Peltier, 505 F.3d 389,
391-92 (5th Cir. 2007). To establish reversible plain error, an appellant must
show a forfeited error that is clear or obvious and that affects his substantial
rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a
showing, this court has the discretion to correct the error but only if it seriously
affects the fairness, integrity, or public reputation of judicial proceedings. Id.
      However, while plain error review typically applies to unpreserved
issues, in this circuit “[q]uestions of fact capable of resolution by the district
court upon proper objection at sentencing can never constitute plain error.”
United States v. Chung, 261 F.3d 536, 539 (5th Cir. 2001) (internal quotation
marks and citation omitted). Accordingly, Rodriguez cannot establish plain
error with respect to his argument that the information provided by the CS in
the PSR was unreliable. Moreover, facts in a PSR may be adopted without
further inquiry if they “have an adequate evidentiary basis with sufficient
indicia of reliability and the defendant does not present rebuttal evidence or
otherwise demonstrate that the information in the PSR is unreliable.” United
States v. Cabrera, 288 F.3d 163, 173-74 (5th Cir. 2002).
      In Rodriguez’s case, the PSR was prepared, in part, from investigative
files of the DEA, and the agent who provided the information was interviewed
by the probation office. Consistent with the CS’s assertion that he had engaged



                                         2
    Case: 13-11047     Document: 00512869145      Page: 3   Date Filed: 12/15/2014


                                  No. 13-11047

in prior drug transactions with Rodriguez, the PSR indicates that the CS
contacted Rodriguez and secured a quantity of cocaine under the surveillance
of investigating officials.   That the CS was able to obtain cocaine from
Rodriguez upon the request of law enforcement officials supports the CS’s
assertion that Rodriguez had, in the past, been a supplier of cocaine to him.
Moreover, as Rodriguez offered no evidence to rebut the facts in the PSR, the
district court was entitled to rely upon information set forth therein. See id.;
United States v. Vital, 68 F.3d 114, 120 (5th Cir. 1995).          Rodriguez has
therefore failed to establish that the district court committed error that is clear
or obvious in its adoption of the drug quantity calculation in the PSR. See
Puckett, 556 U.S. at 135.
      The judgment of the district court is AFFIRMED.




                                        3